Citation Nr: 1611426	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  05-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left hip disability, to include as secondary to service-connected residuals of fracture to the distal right fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The case was previously before the Board in September 2015 at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

On remand, the RO issued a November 2015 Supplemental Statement of the Case (SSOC) which reflects that treatment records from the Chillicothe VA Medical Center (VAMC) were printed on April 29, 2015.  However, the most recent VA treatment records associated with the claims file were printed on May 26, 2011, and are most recently dated in March 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file the Veteran's updated VA treatment records dated from March 2011 to the present.

Psychiatric Disability

The Veteran is seeking service connection for psychiatric disability to include PTSD.  Specifically, he has reported in-service stressor consisting of witnessing a soldier electrocuted in Germany, a solider cut in half in his jeep, and a telephone pole climber killed in Arizona, and being struck by a truck during active service.  The Veteran was initially provided a VA examination in April 2008.  The VA examiner provided an opinion that the Veteran did not meet the full criteria for a diagnosis of PTSD and rendered a diagnosis of personality disorder, not otherwise specified (NOS).  See 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (August 14, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-IV).  The Board remanded the issue in September 2015 to obtain a new examination after finding that the April 2008 VA opinion inadequate.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

A new examination was conducted in October 2015, and the examiner reached the same conclusion that the Veteran did not meet the criteria for a PTSD diagnosis and his mental disorder diagnosis was personality disorder, NOS.  However, the October 2015 VA examiner did not address the question of whether the Veteran's personality disorder was subject to a superimposed mental disorder during service that resulted in any additional disability.  Additionally, the October 2015 VA examiner did not discuss the etiology of other psychiatric diagnoses of record.  In this regard, an October 2004 report of a private psychological evaluation conducted for purposes Social Security Administration (SSA) disability determination noted a diagnosis of depressive disorder, NOS.  It was noted that the Veteran was clinically interviewed and tested for intelligence, memory and reading comprehension, and he reported sleeping problems, depressed mood, suicidal thoughts, feelings of worthlessness, decreased energy level and mood swings.  The psychologist concluded that the Veteran's reports were consistent with the diagnosis of depressive disorder, NOS.  Consequently, a supplemental medial opinion is required to adequately decide the merits of this claim.

Left Hip Disability

The Veteran reported that his hip was struck by a truck backing into him while stationed in Korea in 1972. 

During a May 2008 VA examination, left hip joint symptoms included instability, pain, stiffness, and limited motion.  The diagnosis was left hip strain.  In September 2015, the Board found that the May 2008 VA medical opinion did not adequately address the Veteran's claim of service connection on a direct-incurrence basis or aggravation of the left hip disability by the Veteran's service-connected residuals of fracture to the distal right fibula.  A new opinion was obtained in October 2015.  The examiner provided the following opinion:

There is no medical documentation of a left hip disability that was caused by the service-connected residuals of fracture to the distal right fibula other than pain.  It would be resorting to mere speculation to establish a relationship between the veteran's current condition and his complaints in service due to the lack of treatment records from the time of separation from service until now.  Pain is not a VBA recognized diagnosis for disability.

This opinion does not address the issue of aggravation.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2015).  With regard to the issue of aggravation, the United States Court of Appeals for Veterans Claims (Court) observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)  Id.  

Although the examiner noted that the Veteran did not have a current diagnosis associated with the left hip other than pain, the current severity of, or any functional impairment resulting from, a disability is not the question relevant to the disposition of the claim at hand.  The current disability element of a service connection claim is satisfied when a Veteran has a disability at any time during the pendency of the claim, or proximate to the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, a veteran may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  McClain, 21 Vet. App. at 321.

As the October 2015 VA examiners' opinions are inadequate and they do not comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).  Consequently, it is necessary to obtain supplemental medical opinions before the Board decide the merits of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the VAMC in Chillicothe, Ohio, and all associated outpatient clinics, dated from March 2011 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, forward the Veteran's claims file to the examiner who conducted the October 2015 VA mental disorders examination, if available, to obtain a supplemental opinion.  If the October 2015 VA examiner is not available, forward the Veteran's claims file to an examiner of the appropriate expertise.  The examiner is requested to provide the following opinions:

a. Is it at least as likely as not that the Veteran's personality disorder was subject to a superimposed mental disorder during service that resulted in any additional disability?  If so, identify the additional disability.

b. Is it at least as likely as not (50 percent probability or more) the Veteran has any psychiatric disability related to his service?  In rendering this opinion, the examiner should address the diagnosis of depressive disorder, NOS as referenced in the October 2004 private psychological evaluation report.  If the examiner finds that the Veteran does not have depressive disorder, NOS, such findings must be explained and reconciled with the conflicting opinion of record.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  Also, forward the Veteran's claims file to the examiner who conducted the October 2015 VA hip and thigh conditions examination, if available, to obtain a supplemental opinion.  If the October 2015 VA examiner is not available, forward the Veteran's claims file to an examiner of the appropriate expertise.
  
The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and a review of the claims file, to include a copy of this remand, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left hip disability diagnosed during the pendency of this appeal, or proximate thereto, is proximately due to, or aggravated by, the Veteran's service-connected residuals of fracture to the distal right fibula.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natur al progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2015).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

In rendering this opinion, the examiner should be mindful that the fact that any diagnosed left hip disability is currently asymptomatic or have no functional impairment is not dispositive to the question of its relationship to service or to service-connected residuals of fracture of the distal right fibula, as long as such diagnosis has been appropriate at any time during the appeal period.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

4.  After the above development is completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

